DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final Office Action regarding Application No. 16/674,508, filed on 11/5/2019, where Claims 71-92 are pending.  Claims 1-70 have been cancelled.

 Specification
The disclosure is objected to because of the following informalities: Para. [91] of the Specification of the instant Application is grammatically incorrect in that the phrase '... the management processor is operable to determining a Hamming distance between ...' likely should have instead appeared as being '... the management processor is operable to determine a Hamming distance between ...'.  
Appropriate correction is required.


 Claim Objections
Claim 85 is objected to because of the following informalities:  Claim 85, lines 1-2, the phrase '... wherein the management processor is operable to determining a Hamming distance ... ' is grammatically incorrect, and likely should have instead appeared as being '... wherein the management processor is operable to determine a Hamming distance ...'.  Appropriate correction is required.

Claim 91 is objected to because of the following informalities:  Claim 90, line 2 contains a grammatical error in that the phrase '... operable to automatically generating a report ...' likely should .  Appropriate correction is required.


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 71-92 are rejected under 35 U.S.C. 101 as constituting subject matter that is ineligible for patenting.

Step 1:
	Claims 71 and 82 fall within 35 U.S.C. 101 because the claimed invention is directed to one of the four statutory categories, namely a machine and a process, which constitute statutory categories of eligible subject matter for obtaining a patent.  Claims 71 and 82 are directed to an abstract idea on the grounds set out in detail below.  Accordingly, Claims 72-81 and 83-92 likewise fall within 35 U.S.C. 101 due to their dependency upon the aforementioned claims.

Step 2A Prong 1:
	Claims 71 and 82, when combined, recite “A computer-implemented method of managing one or more medical query images, the method comprising: operating a device processor to: for each medical query image, detect one or more features within the medical query image; generate at least one encoded representation for each medical query image based on the respective detected one or more features; generate an index identifier for each medical query image based on the at least one encoded representation; and operating a management processor remote from the device processor to: receive the index identifier from the device processor; compare the index identifier with a plurality of stored index identifiers to locate one or more analogous images; and retrieve the one or more analogous images; [and] a system for managing one or more medical query images, the system comprising: ... ,” where the underlined claim language constitutes the claimed abstract idea under Step 2A Prong 1.

	These steps amount to organizing human activity, which constitute a specific type of abstract idea.  Additionally, these steps also amount to and, more specifically, these steps fall within the sub-category of managing personal behavior or relationships or interactions between people, including such steps as “A computer-implemented method of managing one or more medical query images, the method comprising: ... for each medical query image, detect one or more features within the medical query image; generate at least one encoded representation for each medical query image based on the respective detected one or more features; ... compare the index identifier with a plurality of stored index identifiers to locate one or more analogous images; and retrieve the one or more analogous images ... ,” for example, which constitute organizing human activity (See, for example, Paras. [99-101] of the Specification of the instant Application, which states “In the medical field, for example, medical images of patients are regularly captured for diagnostic and/or monitoring purposes.  Medical images can be generated by many different imaging devices and undergo visual or numerical investigation for medical diagnoses and research.  These medical images are typically archived and may be retrieved for a later purpose (e.g., research or educational).  Timely and consistent representation of these images can likely assist with diagnosis ... the ability to efficiently and consistently index images, and retrieve those images can be advantageous for these sectors.  For example, in the medical field, as medical images are analyzed for a medical diagnosis, the medical images can be compared with archived images of diagnosed cases to assist with the diagnosis ... index identifiers of images generated in accordance with the methods and systems described herein can classify the images consistently.  The index identifiers can then be used to identify analogous images and/or analogous portions of images for comparison ... [99-101]).

	Accordingly, Claims 72-81 and 83-92 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.

	The above claims therefore recite elements that fall within the scope of an abstract idea.


Step 2A Prong 2:

Instructions to implement the Judicial Exception. MPEP 2106.05(f).

Claims 71 and 82, when combined, recite “A computer-implemented method of managing one or more medical query images, the method comprising: operating a device processor to: for each medical query image, detect one or more features within the medical query image; generate at least one encoded representation for each medical query image based on the respective detected one or more features; generate an index identifier for each medical query image based on the at least one encoded representation; and operating a management processor remote from the device processor to: receive the index identifier from the device processor; compare the index identifier with a plurality of stored index identifiers to locate one or more analogous images; and retrieve the one or more analogous a system for managing one or more medical query images, the system comprising: ... ,” where the bolded claim language constitutes the claimed additional elements under Step 2A Prong 2.

	Claims 71 and 82, when combined, of the instant Application, recite elements which include “A computer-implemented method of managing one or more medical query images, the method comprising: operating a device processor to: ... and operating a management processor remote from the device processor to: receive the index identifier from the device processor; ... a system for managing one or more medical query images, the system comprising: ....”  Each of these computer elements is recited at a high level of generality (e.g., generic computer components, generic device processors, a generic system, etc.), such that they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not impose any meaningful limit on practicing the abstract idea.  Since each computer element of Claims 71 and 82, when combined, of the instant Application, including “A computer-implemented method of managing one or more medical query images, the method comprising: operating a device processor to: ... and operating a management processor remote from the device processor to: receive the index identifier from the device processor; ... a system for managing one or more medical query images, the system comprising: ... ,” serve as just a generic computer element being used as a tool to perform the functions described above as the abstract idea (MPEP 2106.05(f)).  Accordingly, merely reciting computing elements as tools (e.g., generally linking), to implement the abstract idea is not sufficient to integrate the abstract idea into a practical application.

Accordingly, Claims 72-81 and 83-92 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.




Step 2B:
	The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:

Well-Understood, Routine, Conventional Activity. 2106.05(d).

	Claims 71 and 82, when combined, recite “A computer-implemented method of managing one or more medical query images, the method comprising: operating a device processor to: for each medical query image, detect one or more features within the medical query image; generate at least one encoded representation for each medical query image based on the respective detected one or more features; generate an index identifier for each medical query image based on the at least one encoded representation; and operating a management processor remote from the device processor to: receive the index identifier from the device processor; compare the index identifier with a plurality of stored index identifiers to locate one or more analogous images; and retrieve the one or more analogous images; [and] a system for managing one or more medical query images, the system comprising: ... ,” where the bolded claim language constitutes the claimed additional elements under Step 2A Prong 2, which constitute well-understood, routine and conventional activity (where the courts have recognized that receiving or transmitting data over a network, e.g., using the Internet to gather data, are well-understood, routine, and conventional functions when they are claimed in a merely generic manner); OIP Techs., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090, 1093 (fed. Cir. 

Claims 71 and 82, when combined, of the instant Application recite elements which include “A computer-implemented method of managing one or more medical query images, the method comprising: operating a device processor to: ... and operating a management processor remote from the device processor to: receive the index identifier from the device processor; ... a system for managing one or more medical query images, the system comprising: ....”  Each of these computer elements is recited at a high level of generality (e.g., generic computer components, generic device processors, a generic system, etc.), such that they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not impose any meaningful limit on practicing the abstract idea.  Since each computer element of Claims 71 and 82, when combined, of the instant Application, including “A computer-implemented method of managing one or more medical query images, the method comprising: operating a device processor to: ... and operating a management processor remote from the device processor to: receive the index identifier from the device processor; ... a system for managing one or more medical query images, the system comprising: ... ,” serve as just a generic computer element being used as a tool to perform the functions described above as the abstract idea (MPEP 2106.05(f)).  Accordingly, merely reciting computing 

Therefore, these elements of the limitations constitute well-understood, routine, conventional activity.

	Thus, taken alone or in combination, the additional elements do not amount to significantly more than the above-identified judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Their collective functions merely provide conventional computer implementation.


Dependent Claims:

	Claim 72 recites wherein generating the at least one encoded representation further comprises using at least one of a minimum-maximum method and a thresholding method to convert a non-binary encoded representation to a binary encoded representation.  The limitations of “ ... wherein generating the at least one encoded representation further comprises using at least one of a minimum-maximum method and a thresholding method to convert a non-binary encoded representation to a binary encoded representation” fall within the scope of an abstract idea as set out above.

	Claim 73 recites wherein comparing the index identifier with the plurality of stored index identifiers to locate the one or more analogous images comprises determining a measure of similarity between the index identifier and each index identifier of the plurality of stored index identifiers.  The limitations of “... wherein comparing the index identifier with the plurality of stored index identifiers to 
	
	Claim 74 recites wherein determining the measure of similarity between the index identifier and each of the plurality of stored index identifiers comprises determining a Hamming distance between the index identifier and each of the plurality of stored index identifiers.  The limitations of “... wherein determining the measure of similarity between the index identifier and each of the plurality of stored index identifiers comprises determining a Hamming distance between the index identifier and each of the plurality of stored index identifiers” fall within the scope of an abstract idea as set out above.

	Claim 75 recites comprises operating the device processor to pre-process each medical query image prior to detecting the one or more features within the respective query image.  The limitations of “... prior to detecting the one or more features within the respective query image” fall within the scope of an abstract idea as set out above.  Claim 75 further includes the additional elements of “... comprises operating the device processor to pre-process each medical query image ....”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.  Furthermore, the additional elements including “... comprises operating the device processor to pre-process each medical query image,” constitute well-understood, routine, conventional activity, as evidenced by the prior art (See, for example, US 2019/0259492 A1 to Reicher, et al. (hereinafter ‘Reicher’), which discloses utilizing an image pre-reading process; ... during a pre-reading or reading process, the dynamic image alteration program may then generate images to show various manifestations and stages of one or more disease per user rule or input by altering an existing image  ... , [0039]; where processor 104 is enabled to run a software program and a dynamic image alteration program, FIG. 1; [0040]; also see, for example, US 2018/0360427 A1 to Nakano, et al. (hereinafter ‘Nakano’), which discloses utilizing preset data ranges for pre-processing medical imaging data, [0047], [0068-0069]).

	Claim 76 recites wherein retrieving the one or more analogous images comprises retrieving a predefined number of images having highest measures of similarity.  The limitations of “... retrieving the one or more analogous images comprises retrieving a predefined number of images having highest measure of similarity” fall within the scope of an abstract idea as set out above.

	Claim 77 recites wherein retrieving the one or more analogous images comprises retrieving the one or more analogous images having a measure of similarity greater than a predefined threshold.  The limitations of “... wherein retrieving the one or more analogous images comprises retrieving the one or more analogous images having a measure of similarity greater than a predefined threshold” fall within the scope of an abstract idea as set out above.

	Claim 78 recites “... comprises: for each analogous image: detecting one or more features of the analogous image; determining a measure of similarity between the one or more features of the analogous images and the one or more features of each respective medical query image; and sorting the one or more analogous images based on the measure of similarity between each of the one or more features of the analogous images and the one or more features of each respective medical query image.”  The limitations of “... comprises: for each analogous image: detecting one or more features of the analogous image; determining a measure of similarity between the one or more features of the analogous images and the one or more features of each respective medical query image; and sorting the one or more analogous images based on the measure of similarity between each of the one or more 

	Claim 79 recites wherein the measure of similarity comprises at least one of a Euclidean distance, chi-square distance, and cosine similarity.  The limitations of “... wherein the measure of similarity comprises at least one of a Euclidean distance, chi-square distance, and cosine similarity” fall within the scope of an abstract idea as set out above.

	Claim 80 recites further comprises automatically generating a report for the medical query image based on the retrieved one or more analogous images.  The limitations of “... further comprises automatically generating a report for the medical query image based on the retrieved one or more analogous images” fall within the scope of an abstract idea as set out above.

	Claim 81 recites comprises operating the device processor to transmit the index identifier to the management processor via a network.  The limitations of “... to the management processor via a network” fall within the scope of an abstract idea as set out above.  Claim 81 further includes the additional elements of “... comprises operating the device processor to transmit the index identifier ....”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.  Furthermore, the additional elements including “... comprises operating the device processor to transmit the index identifier,” constitute well-understood, routine, conventional activity, as evidenced by the prior art (See, for example, Reicher, which discloses utilizing an image pre-reading process; ... during a pre-reading or reading process, the dynamic image alteration program may then generate images to show various manifestations and stages of one or more disease per user rule or input by altering an existing image  ... , [0039]; where processor 104 is enabled to run a software program and a dynamic image alteration program, FIG. 1; [0040]; see also, for example, Nakano, which discloses utilizing preset data ranges for pre-processing medical imaging data, [0047], [0068-0069]).

	Claim 83 recites wherein the device processor is operable to use at least one of a minimum-maximum method and a thresholding method to convert a non-binary encoded representation to a binary encoded representation.  The limitations of “... to use at least one of a minimum-maximum method and a thresholding method to convert a non-binary encoded representation to a binary encoded representation” fall within the scope of an abstract idea as set out above.  Claim 83 further includes the additional element of “... wherein the device processor is operable ....”  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment of field of use.

	Claim 84 recites wherein the management processor is operable to determine a measure of similarity between the index identifier and each index identifier of the plurality of stored index identifiers.  The limitations of “... to determine a measure of similarity between the index identifier and each index identifier of the plurality of stored index identifiers” fall within the scope of an abstract idea as set out above.  Claim 84 further includes the additional element of “... wherein the management processor is operable ....”  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment of field of use.

	Claim 85 recites wherein the management processor is operable to determining a Hamming distance between the index identifier and each of the plurality of stored index identifiers as the measure of similarity.  The limitations of “... to determining a Hamming distance between the index identifier and 

	Claim 86 recites wherein the device processor is operable to pre-process each medical query image prior to detecting the one or more features within the respective query image.  The limitations of “... prior to detecting the one or more features within the respective query image” fall within the scope of an abstract idea as set out above.  Claim 86 further includes the additional element of “... wherein the device processor is operable to pre-process each medical query image ....”  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment of field of use.  Furthermore, the additional elements including “... wherein the device processor is operable to pre-process each medical query image ...” constitute well-understood, routine, conventional activity, as evidenced by the prior art (See, for example, Reicher, which discloses utilizing an image pre-reading process; ... during a pre-reading or reading process, the dynamic image alteration program may then generate images to show various manifestations and stages of one or more disease per user rule or input by altering an existing image  ... , [0039]; where processor 104 is enabled to run a software program and a dynamic image alteration program, FIG. 1; [0040]; see also, for example, Nakano, which discloses utilizing preset data ranges for pre-processing medical imaging data, [0047], [0068-0069]).

	Claim 87 recites wherein the management processor is operable to retrieve a predefined number of images having highest measures of similarity as the one or more analogous images.  The limitations of “... to retrieve a predefined number of images having highest measures of similarity as the 

	Claim 88 recites wherein the management processor is operable to retrieve the one or more analogous images having a measure of similarity greater than a predefined threshold.  The limitations of “... to retrieve the one or more analogous images having a measure of similarity greater than a predefined threshold” fall within the scope of an abstract idea as set out above.  Claim 88 further includes the additional element of “... wherein the management processor is operable ....”  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment of field of use.

	Claim 89 recites wherein the management processor is operable to: for each analogous image: detect one or more features of the analogous image; determine a measure of similarity between the one or more features of the analogous images and the one or more features of each respective medical query image; and sort the one or more analogous images based on the measure of similarity between each of the one or more features of the analogous images and the one or more features of each respective medical query image.  The limitations of “... for each analogous image: detect one or more features of the analogous image; determine a measure of similarity between the one or more features of the analogous images and the one or more features of each respective medical query image; and sort the one or more analogous images based on the measure of similarity between each of the one or more features of the analogous images and the one or more features of each respective medical query image” fall within the scope of an abstract idea as set out above.  Claim 89 further includes the additional 

	Claim 90 recites wherein the measure of similarity comprises at least one of a Euclidean distance, chi-square distance, and cosine similarity.  The limitations of “... wherein the measure of similarity comprises at least one of a Euclidean distance, chi-square distance, and cosine similarity” fall within the scope of an abstract idea as set out above.

	Claim 91 recites wherein the management processor is operable to automatically generating a report for the medical query image based on the retrieved one or more analogous images.  The limitations of “... to automatically generating a report for the medical query image based on the retrieved one or more analogous images” fall within the scope of an abstract idea as set out above.  Claim 91 further includes the additional element of “... wherein the management processor is operable to ....”  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment of field of use.

	Claim 92 recites wherein the management processor is operable to transmit the index identifier to the management processor via a network.  Claim 92 further includes the additional elements of “... wherein the device processor is operable to transmit the index identifier to the management processor via a network.”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.  Furthermore, the additional elements including “... wherein the device processor is operable to pre-process each medical query image ...” constitute well-understood, routine, conventional activity, as evidenced by the prior art See, for example, Reicher, which discloses utilizing an image pre-reading process; ... during a pre-reading or reading process, the dynamic image alteration program may then generate images to show various manifestations and stages of one or more disease per user rule or input by altering an existing image  ... , [0039]; where processor 104 is enabled to run a software program and a dynamic image alteration program, FIG. 1; [0040]; see also, for example, Nakano, which discloses utilizing preset data ranges for pre-processing medical imaging data, [0047], [0068-0069]).



 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 71-73, 75, 78-84, 86, 89-92 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0363660 A1 to Vidal, et al. (hereinafter 'Vidal'), and further in view of US 2019/0259492 A1 to Reicher, et al. (hereinafter 'Reicher').

Regarding Claim 71, Vidal discloses a computer-implemented method of managing one or more ... query images, the method comprising: ( ... extracting one or more regions of interest from a plurality of images to retrieve images based on visual similarity to a query image ... , Abstract; a computer system and method for identifying the region of interest in digital images, [0015-0016])

Operating a device processor to: ( ... the client device comprises a client processor ... , [0018])

For each ... query image, detect one or more features within the ... query image (query image, Abstract; a visual feature can subsequently be extracted, [0017], [0073]); 

Generate at least one encoded representation for each ... query image based on [a] respective detected one or more features (generating an encoded representation including, for example, a medical image that is obtained, processed, and segmented in grayscale, [0094]);

Generate an index identifier for each medical query image based on the at least one encoded representation (generating index identifiers based on visual characteristics, where image features are indexed, such that similar images can be found efficiently, [0083-0086]; generating an encoded representation including, for example, ‘visual words;’ where ‘visual words’ are used to encode other appearance aspects, such as the shape of the region of interest and its texture, for example, [0066], [0087]); and

Operating a management processor remote from the device processor to: (where a server processor can be considered as a management processor, and where a server processor is located remotely from a client device processor, [0018])

Receive the index identifier from the device processor ( ... the client device comprises a client processor ... , [0018]; ... the features are typically indexed so that similar images can be found efficiently ... , [0083]);

Compare the index identifier with a plurality of stored index identifiers to locate one or more analogous images ( ... the features are typically indexed so that similar images can be found efficiently ... , [0083]); and 

Retrieve the one or more analogous images ( ... the features are typically indexed so that similar images can be found efficiently ... when a user submits a query image, the same descriptors used to index the collection are extracted from the query, and the most similar images are retrieved using the given index structure and are displayed to the users, [0083-0084]).


	However, Vidal does not disclose a computer-implemented method of managing one or more medical query images.


	Reicher discloses a computer-implemented method of managing one or more medical query images (a method, computer system, and a computer program product for dynamically altering at least one image is provided, Abstract; ... the dynamic image alteration program may understand the features and findings of various related diseases on chest radiographs ... , [0029]; ... generate a search or input process (e.g., extracting information about the reason for the exam or patient’s differential diagnosis) to determine which images are displayed, [0039]; ... a search and input process may be utilized to determine how the existing image with specific findings may be altered based on user input ... , [0056]; ... the existing images received from the patient’s data may be included for the user to review and select at least one existing image to review and compare with the altered image ... , [0076]).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the computer-implemented method of managing one or more medical query images, as previously disclosed by Reicher, to the computer-implemented method of managing one or more query images, further comprising generating an encoded representation for each query image based on a respective detected image features, as previously disclosed by Vidal, in order to increase the rapidity with which underlying imaging manifestations of patient diseases are processed and understood in the field of medical imaging (Reicher, Abstract; [0004]).



	Regarding Claim 72, Vidal and Reicher, in combination, disclose the method of claim 71, and Vidal discloses a computer-implemented method of managing one or more ... query images, the method comprising: ( ... extracting one or more regions of interest from a plurality of images to retrieve images based on visual similarity to a query image ... , Abstract; a computer system and method for identifying the region of interest in digital images, [0015-0016]) ...

Wherein generating the at least one encoded representation further comprises using at least one of a minimum-maximum method and a thresholding method to convert a non-binary representation to a binary encoded representation (generating index identifiers based on visual characteristics, where image features are indexed, such that similar images can be found efficiently, [0083-0086]; generating an encoded representation including, for example, ‘visual words;’ where ‘visual words’ are used to encode other appearance aspects, such as the shape of the region of interest and its texture, for example, [0066], [0087]; ... each such operation may be parameterized (e.g., a threshold value to binarise a grayscale image) ... , [0094]).



	Regarding Claim 73, Vidal and Reicher, in combination, disclose the method of claim 71, and Vidal further discloses wherein comparing the index identifier with the plurality of stored index identifiers to locate the one or more analogous images comprises determining a measure of similarity between the index identifier and each index identifier of the plurality of stored index identifiers (implementing a segmentation strategy for the search image based on a similarity to a reference image in a same category as the search image, [0026]; employing a cosine similarity measure to compute a similarity score based on two visual descriptors, [0032]; ... the features are typically indexed so that similar images can be found efficiently ... , [0083]; generating index identifiers based on visual characteristics, where image features are indexed, such that similar images can be found efficiently, [0083-0086]; generating an encoded representation including, for example, ‘visual words;’ where ‘visual words’ are used to encode other appearance aspects, such as the shape of the region of interest and its texture, for example, [0087]).






Reicher further discloses wherein [a] device processor is operable to (where a device processor can be, for example, a processor of server 112, FIG. 1; [0040]) pre-process each medical query image prior to detecting the one or more features within the respective query image (utilizing an image pre-reading process; ... during a pre-reading or reading process, the dynamic image alteration program may then generate images to show various manifestations and stages of one or more disease per user rule or input by altering an existing image  ... , [0039]; where processor 104 is enabled to run a software program and a dynamic image alteration program, FIG. 1; [0040]).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the computer-implemented method of managing one or more medical query images, further comprising pre-processing each medical query image prior to detecting the one or more features, as previously disclosed by Reicher, to the computer-implemented method of managing one or more query images, further comprising generating an encoded representation for each query image based on a respective detected image features, as previously disclosed by Vidal, in order to increase the rapidity with which underlying imaging manifestations of patient diseases are processed and understood in the field of medical imaging by reducing the processing time required during the image analysis operating process by pre-processing each medical query image (Reicher, Abstract; [0004], [0039-0040]).




	Regarding Claim 78, Vidal and Reicher, in combination, disclose the method of claim 71, but Vidal does not explicitly disclose wherein the method comprises: for each analogous image: detecting one or more features of the analogous image; determining a measure of similarity between the one or more features of the analogous image and the one or more features of each respective medical query image; and sorting the one or more analogous images based on the measure of similarity between each of the one or more features of the analogous images and the one or more features of each respective medical query image.


Reicher further discloses comprises: for each analogous image: (comparing saved images within a database of saved images, where altered/saved images may be indexed based on how each image is altered; comparison of indexed images; identifying comparable images, [0076]; ... the user to save all or some of the images generated (e.g., altered, comparable or existing images) ... the altered images may be indexed based on how each image is altered ... the saved images may be stored as a reference image in a medical knowledge database, [0078])

Detecting one or more features of the analogous image (... the dynamic image alteration program may understand the features and findings of various related diseases on chest radiographs, including various different views ... , [0029]; comparing saved images within a database of saved images, where altered/saved images may be indexed based on how each image is altered; comparison of indexed images; identifying comparable images, [0076]; ... the user to save all or some of the images generated (e.g., altered, comparable or existing images) ... the altered images may be indexed based on how each image is altered ... the saved images may be stored as a reference image in a medical knowledge database, [0078]);

Determining a measure of similarity between the one or more features of the analogous images and the one or more features of each respective medical query image ( ... the dynamic image alteration program may register the altered images to a current individual or circumstance.  The dynamic image alteration program may compute an image registration, for example, by solving a non-convex, non-linear optimization problem balancing two competing forces: (1) the similarity of fixed and warped images (e.g., mutual information) ... , [0036]; ... the dynamic image alteration program may then match the exam images to similar anatomy with the specified disease based on the user rule or input.  The dynamic image alteration program may then register and deform to alter the existing image to match the features of a particular disease ... , [0038]); and 

Sorting the one or more analogous images based on the measure of similarity between each of the one or more features of the analogous images and the one or more features of each respective medical query image (where matching images can be considered as sorting the one or more analogous images; classifying and/or clustering images based upon similarities in images, [0025]; The dynamic image alteration program may compute an image registration, for example, by solving a non-convex, non-linear optimization problem balancing two competing forces: (1) the similarity of fixed and warped images (e.g., mutual information) ... , [0036]; ... the dynamic image alteration program may then match the exam images to similar anatomy with the specified disease based on the user rule or input.  The dynamic image alteration program may then register and deform to alter the existing image to match the features of a particular disease ... , [0038]; where categories can be defined by user rules, [0047]).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the computer-implemented method of managing one or more medical query images, further comprising sorting the one or more analogous images based on the measure of similarity between each of the one or more features of the analogous images and the one or more features of each respective medical query image, as previously disclosed by Reicher, to the computer-implemented method of managing one or more query images, further comprising generating an encoded representation for each query image based on a respective detected image features, as previously disclosed by Vidal, in order to increase the rapidity and efficiency with which underlying imaging manifestations of patient diseases are processed and understood in the field of medical imaging (Reicher, Abstract; [0004]).



	Regarding Claim 79, Vidal and Reicher, in combination, disclose the method of claim 78, and Vidal discloses a computer-implemented method of managing one or more ... query images, the method comprising: ( ... extracting one or more regions of interest from a plurality of images to retrieve images based on visual similarity to a query image ... , Abstract; a computer system and method for identifying the region of interest in digital images, [0015-0016]) ...

[0080]), chi-square distance ([0073]), and cosine similarity ([0032]).



	Regarding Claim 80, Vidal and Reicher, in combination, disclose the method of claim 71, and Vidal discloses further comprises automatically generating a report for the ... query image based on the retrieved one or more analogous images (Vidal discloses generating a report for a medical query image based on the retrieved one or more analogous images within the disclosure of providing a list of images and other metadata of the analogous images, [0085]).


	However, Vidal does not explicitly disclose ... the medical query image ....


	Reicher discloses a computer-implemented method of managing one or more medical query images (a method, computer system, and a computer program product for dynamically altering at least one image is provided, Abstract; ... the dynamic image alteration program may understand the features and findings of various related diseases on chest radiographs ... , [0029]; ... generate a search or input process (e.g., extracting information about the reason for the exam or patient’s differential diagnosis) to determine which images are displayed, [0039]; ... a search and input process may be utilized to determine how the existing image with specific findings may be altered based on user input ... , [0056]; ... the existing images received from the patient’s data may be included for the user to review and select at least one existing image to review and compare with the altered image ... , [0076]).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the computer-implemented method of managing one or more medical query images, as previously disclosed by Reicher, to the computer-implemented method of managing one or more query images, further comprising generating an encoded representation for each query image based on a respective detected image features, as previously disclosed by Vidal, in order to increase the rapidity with which underlying imaging manifestations of patient diseases are processed and understood in the field of medical imaging (Reicher, Abstract; [0004]).



	Regarding Claim 81, Vidal and Reicher, in combination, disclose the method of claim 80, and Vidal further discloses comprises operating the device processor to transmit the index identifier to the management processor via a network (FIG. 2, [0018]; where a server processor can be considered as a management processor, and where a server processor is located remotely from a client device processor, [0018]; generating index identifiers based on visual characteristics, where image features are indexed, such that similar images can be found efficiently, [0083-0086]).



... extracting one or more regions of interest from a plurality of images to retrieve images based on visual similarity to a query image ... , Abstract; a computer system and method for identifying the region of interest in digital images, [0015-0016])

A device processor operable to: ( ... the client device comprises a client processor ... , [0018])

For each ... query image, detect one or more features within the ... query image (query image, Abstract; a visual feature can subsequently be extracted, [0017], [0073]); 

Generate at least one encoded representation for each ... query image based on [a] respective detected one or more features (generating an encoded representation including, for example, a medical image that is obtained, processed, and segmented in grayscale, [0094]);

Generate an index identifier for each medical query image based on the at least one encoded representation (generating index identifiers based on visual characteristics, where image features are indexed, such that similar images can be found efficiently, [0083-0086]; generating an encoded representation including, for example, ‘visual words;’ where ‘visual words’ are used to encode other appearance aspects, such as the shape of the region of interest and its texture, for example, [0066], [0087]); and

A management processor remote from the device processor, the management processor operable to: (where a server processor can be considered as a management processor, and where a server processor is located remotely from a client device processor, [0018])

Receive the index identifier from the device processor ( ... the client device comprises a client processor ... , [0018]; ... the features are typically indexed so that similar images can be found efficiently ... , [0083]);

Compare the index identifier with a plurality of stored index identifiers to locate one or more analogous images ( ... the features are typically indexed so that similar images can be found efficiently ... , [0083]); and 

Retrieve the one or more analogous images ( ... the features are typically indexed so that similar images can be found efficiently ... when a user submits a query image, the same descriptors used to index the collection are extracted from the query, and the most similar images are retrieved using the given index structure and are displayed to the users, [0083-0084]).


	However, Vidal does not disclose a system for managing one or more medical query images.


	Reicher discloses a computer system for managing one or more medical query images (a method, computer system, and a computer program product for dynamically altering at least one image is provided, Abstract; ... the dynamic image alteration program may understand the features and findings of various related diseases on chest radiographs ... , [0029]; ... generate a search or input process (e.g., extracting information about the reason for the exam or patient’s differential diagnosis) to determine which images are displayed, [0039]; ... a search and input process may be utilized to determine how the existing image with specific findings may be altered based on user input ... , [0056]; ... the existing images received from the patient’s data may be included for the user to review and select at least one existing image to review and compare with the altered image ... , [0076]).



It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for managing one or more medical query images, as previously disclosed by Reicher, within the system for managing one or more query images, further comprising generating an encoded representation for each query image based on a respective detected image features, as previously disclosed by Vidal, in order to increase the rapidity with which underlying imaging manifestations of patient diseases are processed and understood in the field of medical imaging (Reicher, Abstract; [0004]).



	Regarding Claim 83, Vidal and Reicher, in combination, disclose the system of claim 82, and Vidal further discloses wherein the device processor is operable to use ( ... the client device comprises a client processor ... , [0018]) at least one of a minimum-maximum method and a thresholding method to convert a non-binary representation to a binary encoded representation (generating index identifiers based on visual characteristics, where image features are indexed, such that similar images can be found efficiently, [0083-0086]; generating an encoded representation including, for example, ‘visual words;’ where ‘visual words’ are used to encode other appearance aspects, such as the shape of the region of interest and its texture, for example, [0066], [0087]; ... each such operation may be parameterized (e.g., a threshold value to binarise a grayscale image) ... , [0094]).



Regarding Claim 84, Vidal and Reicher, in combination, disclose the system of claim 82, and Vidal further discloses wherein the management processor is operable to (where a management processor can be, for example, a server processor, [0018]) determine a measure of similarity between the index identifier and each index identifier of the plurality of stored index identifiers (implementing a segmentation strategy for the search image based on a similarity to a reference image in a same category as the search image, [0026]; employing a cosine similarity measure to compute a similarity score based on two visual descriptors, [0032]; ... the features are typically indexed so that similar images can be found efficiently ... , [0083]; generating index identifiers based on visual characteristics, where image features are indexed, such that similar images can be found efficiently, [0083-0086]; generating an encoded representation including, for example, ‘visual words;’ where ‘visual words’ are used to encode other appearance aspects, such as the shape of the region of interest and its texture, for example, [0087]).



Regarding Claim 86, Vidal and Reicher, in combination, disclose the system of claim 82, but Vidal does not explicitly disclose wherein the device processor is operable to pre-process each medical query image prior to detecting the one or more features within the respective query image.


Reicher further discloses wherein [a] device processor is operable to (where a device processor can be, for example, a processor of server 112, FIG. 1; [0040]) pre-process each medical query image prior to detecting the one or more features within the respective query image (utilizing an image pre-reading process; ... during a pre-reading or reading process, the dynamic image alteration program may then generate images to show various manifestations and stages of one or more disease per user rule or input by altering an existing image  ... , [0039]; where processor 104 is enabled to run a software program and a dynamic image alteration program, FIG. 1; [0040]).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for managing one or more medical query images, further comprising pre-processing each medical query image prior to detecting the one or more features, as previously disclosed by Reicher, within the system for managing one or more query images, further comprising generating an encoded representation for each query image based on a respective detected image features, as previously disclosed by Vidal, in order to increase the rapidity with which underlying imaging manifestations of patient diseases are processed and understood in the field of medical imaging by reducing the processing time required during the image analysis operating process by pre-processing each medical query image (Reicher, Abstract; [0004], [0039-0040]).



	Regarding Claim 89, Vidal and Reicher, in combination, disclose the system of claim 82, but Vidal does not explicitly disclose wherein the management processor is operable to: for each analogous 



Reicher further discloses wherein the management processor is operable to: (where a management processor, for example, can be processor 104; where a device processor can be, for example, a processor of server 112, FIG. 1; [0040])

For each analogous image: (comparing saved images within a database of saved images, where altered/saved images may be indexed based on how each image is altered; comparison of indexed images; identifying comparable images, [0076]; ... the user to save all or some of the images generated (e.g., altered, comparable or existing images) ... the altered images may be indexed based on how each image is altered ... the saved images may be stored as a reference image in a medical knowledge database, [0078])

Detect one or more features of the analogous image (... the dynamic image alteration program may understand the features and findings of various related diseases on chest radiographs, including various different views ... , [0029]; comparing saved images within a database of saved images, where altered/saved images may be indexed based on how each image is altered; comparison of indexed images; identifying comparable images, [0076]; ... the user to save all or some of the images generated (e.g., altered, comparable or existing images) ... the altered images may be indexed based on how each image is altered ... the saved images may be stored as a reference image in a medical knowledge database, [0078]);

Determine a measure of similarity between the one or more features of the analogous images and the one or more features of each respective medical query image ( ... the dynamic image alteration program may register the altered images to a current individual or circumstance.  The dynamic image alteration program may compute an image registration, for example, by solving a non-convex, non-linear optimization problem balancing two competing forces: (1) the similarity of fixed and warped images (e.g., mutual information) ... , [0036]; ... the dynamic image alteration program may then match the exam images to similar anatomy with the specified disease based on the user rule or input.  The dynamic image alteration program may then register and deform to alter the existing image to match the features of a particular disease ... , [0038]); and 

Sort the one or more analogous images based on the measure of similarity between each of the one or more features of the analogous images and the one or more features of each respective medical query image (where matching images can be considered as sorting the one or more analogous images; classifying and/or clustering images based upon similarities in images, [0025]; The dynamic image alteration program may compute an image registration, for example, by solving a non-convex, non-linear optimization problem balancing two competing forces: (1) the similarity of fixed and warped images (e.g., mutual information) ... , [0036]; ... the dynamic image alteration program may then match the exam images to similar anatomy with the specified disease based on the user rule or input.  The dynamic image alteration program may then register and deform to alter the existing image to match the features of a particular disease ... , [0038]; where categories can be defined by user rules, [0047]).



Regarding Claim 90, Vidal and Reicher, in combination, disclose the system of claim 89, and Vidal further discloses wherein the measure of similarity comprises at least one of a Euclidean distance ([0080]), chi-square distance ([0073]), and cosine similarity ([0032]).



Regarding Claim 91, Vidal and Reicher, in combination, disclose the system of claim 82, and Vidal further discloses wherein the management processor is operable to (where a management processor can be, for example, a server processor, [0018]) automatically generating a report for the ... query image based on the retrieved one or more analogous images (Vidal discloses generating a report for a medical query image based on the retrieved one or more analogous images within the disclosure of providing a list of images and other metadata of the analogous images, [0085]).


	However, Vidal does not explicitly disclose ... the medical query image ....


	Reicher discloses a system for managing one or more medical query images (a computer system, and a computer program product for dynamically altering at least one image is provided, Abstract; ... the dynamic image alteration program may understand the features and findings of various related diseases on chest radiographs ... , [0029]; ... generate a search or input process (e.g., extracting information about the reason for the exam or patient’s differential diagnosis) to determine which images are displayed, [0039]; ... a search and input process may be utilized to determine how the existing image with specific findings may be altered based on user input ... , [0056]; ... the existing images received from the patient’s data may be included for the user to review and select at least one existing image to review and compare with the altered image ... , [0076]).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for managing one or more medical query images, as previously disclosed by Reicher, within the system for managing one or more query images, further comprising generating an encoded representation for each query image based on a respective detected image features, as previously disclosed by Vidal, in order to increase the rapidity with which underlying imaging manifestations of patient diseases are processed and understood in the field of medical imaging (Reicher, Abstract; [0004]).


	
Regarding Claim 92, Vidal and Reicher, in combination, disclose the system of claim 91, and Vidal further discloses wherein the device processor is operable to ( ... the client device comprises a client processor ... , [0018]) transmit the index identifier to the management processor via a network (FIG. 2, [0018]; where a server processor can be considered as a management processor, and where a server processor is located remotely from a client device processor, [0018]; generating index identifiers based on visual characteristics, where image features are indexed, such that similar images can be found efficiently, [0083-0086]).



Claims 74 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal and Reicher as applied to claim 73 above, and further in view of US 2017/0091580 A1 to Song, et al. (hereinafter 'Song').

Regarding Claim 74, Vidal and Reicher, in combination, disclose the method of claim 73, but Reicher does not explicitly disclose wherein determining the measure of similarity between the index identifier and each of the plurality of stored index identifiers comprises determining a Hamming distance between the index identifier and each of the plurality of stored index identifiers.


Vidal discloses a computer-implemented method of managing one or more ... query images, the method comprising: ( ... extracting one or more regions of interest from a plurality of images to retrieve images based on visual similarity to a query image ... , Abstract; a computer system and method for identifying the region of interest in digital images, [0015-0016]) ...

Determining the measure of similarity between the index identifier and each index identifier of the plurality of stored index identifiers (implementing a segmentation strategy for the search image based on a similarity to a reference image in a same category as the search image, [0026]; employing a cosine similarity measure to compute a similarity score based on two visual descriptors, [0032]; ... the features are typically indexed so that similar images can be found efficiently ... , [0083]; generating index identifiers based on visual characteristics, where image features are indexed, such that similar images can be found efficiently, [0083-0086]; generating an encoded representation including, for example, ‘visual words;’ where ‘visual words’ are used to encode other appearance aspects, such as the shape of the region of interest and its texture, for example, [0087]).



	Song discloses a method for feature identification for image-based object recognition (Abstract; [0007]), wherein determining [a] measure of similarity ([0015]) ... comprises determining a Hamming distance ([0015]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the method for feature identification for image-based object recognition, wherein determining a measure of similarity comprises determining a Hamming distance, as previously disclosed by Song, within the computer-implemented method of managing one or more medical query images, as previously disclosed by Vidal and Reicher, in combination, since it was common and well-known in the art that a Hamming distance (which is based descriptor vector values, which may include index identifiers), is utilized for determining measures of similarity (Song, [0074]).






	Song discloses a system for feature identification for image-based object recognition (Abstract; [0007]), wherein determining [a] measure of similarity ([0015]) ... comprises determining a Hamming distance ([0015]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for feature identification for image-based object recognition, wherein determining a measure of similarity comprises determining a Hamming distance, as previously disclosed by Song, within the system for managing one or more medical query images, as previously disclosed by Vidal and Reicher, in combination, since it was common and well-known in the art that a Hamming distance (which is based descriptor vector values, which may include index identifiers), is utilized for determining measures of similarity (Song, [0074]).



Claims 76, 77, 87 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal and Reicher as applied to claims 71 and 82 above, and further in view of US 2016/0239972 A1 to Zhu, et al. (hereinafter 'Zhu').

Regarding Claim 76, Vidal and Reicher, in combination, disclose the method of claim 71, but neither Vidal nor Reicher explicitly discloses wherein retrieving the one or more analogous images comprises retrieving a predefined number of images having highest measure of similarity.


	Zhu discloses a computer-implemented method of managing one or more medical images (a medical image processing method, Abstract; [0002]), wherein retrieving ... one or more analogous images comprises retrieving a predefined number of images having highest measure of similarity ( ... a predetermined number of reference images most similar to the target image may be provided, or reference images of which the similarity with the target image is higher than a present threshold may be provided, [0027]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the computer-implemented method of managing one or more medical images, wherein retrieving one or more analogous images comprises retrieving a predefined number of images having highest measure of similarity, as previously disclosed by Zhu, to the computer-implemented method of managing one or more medical query images, as previously disclosed by Vidal and Reicher, in combination, in order to allow a method for managing medical images to improve the determination of a matching result by matching a region of interest of a target image with a corresponding sub-region of a reference image, through the use of a finite, predetermined number of reference images that are most similar to a target image (Zhu, [0027]).



	Regarding Claim 77, Vidal and Reicher, in combination, disclose the method of claim 71, but neither Vidal nor Reicher explicitly discloses wherein retrieving the one or more analogous images comprises retrieving the one or more analogous images having a measure of similarity greater than a predefined threshold.


Zhu discloses a computer-implemented method of managing one or more medical images (a medical image processing method, Abstract; [0002]), wherein retrieving ... one or more analogous images comprises retrieving ... one or more analogous images having a measure of similarity greater than a predefined threshold (... a predetermined number of reference images most similar to the target image may be provided, or reference images of which the similarity with the target image is higher than a present threshold may be provided, [0027]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the computer-implemented method of managing one or more medical images, wherein retrieving one or more analogous images comprises retrieving a predefined number of images having highest measure of similarity greater than a predefined threshold, as previously disclosed by Zhu, to the computer-implemented method of managing one or more medical query images, as previously disclosed by Vidal and Reicher, in combination, in order to allow a method for managing medical images to improve the determination of a matching result by matching a region of interest of a target image with a corresponding sub-region of a reference image, through the use of a Zhu, [0027]).




Regarding Claim 87, Vidal and Reicher, in combination, disclose the system of claim 82, but neither Vidal nor Reicher explicitly discloses wherein retrieving the one or more analogous images comprises retrieving a predefined number of images having highest measure of similarity.


Zhu discloses a system for managing one or more medical images (a medical image processing system, Abstract; [0002]), wherein [a] management processor is operable to retrieve a predefined number of images having highest measures of similarity as the one or more analogous images (processing circuitry, Abstract;  ... a predetermined number of reference images most similar to the target image may be provided, or reference images of which the similarity with the target image is higher than a present threshold may be provided, [0027]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for managing one or more medical images, in order to retrieve a predefined number of images having highest measures of similarity as the one or more analogous images, as previously disclosed by Zhu, to the system for managing one or more Zhu, [0027]).



Regarding Claim 88, Vidal and Reicher, in combination, disclose the system of claim 82, but neither Vidal nor Reicher explicitly discloses wherein the management processor is operable to retrieve the one or more analogous images having a measure of similarity greater than a predefined threshold.


Zhu discloses a system for managing one or more medical images (a medical image processing system, Abstract; [0002]), wherein [a] management processor is operable to retrieve ... one or more analogous images having a measure of similarity greater than a predefined threshold (... a predetermined number of reference images most similar to the target image may be provided, or reference images of which the similarity with the target image is higher than a present threshold may be provided, [0027]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for managing one or more medical images, to retrieve one or more analogous images having a measure of similarity greater than a Zhu, [0027]).



 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


US 2009/0060303 A1 to Douglass, et al. (hereinafter ‘Douglass’) is directed toward a method and apparatus for automated image analysis of biological specimens; US 2018/0360427 A1 to Nakano, et al. (hereinafter ‘Nakano’) is directed toward an ultrasonic diagnostic apparatus and medical image processing apparatus; US 2007/0196007 A1 to Chen, et al. (hereinafter ‘Chen’) is directed toward device systems and methods for imaging; US 9,710,491 B2 to Ke, et al. (hereinafter ‘Ke’) is directed toward a method for a content-based image search.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on Monday-Friday 7:30-5:00. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.C.W./Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626